ROBINSON, J.
1. The provision of Section 1604-3, General Code, “If a majority of the votes cast at such an election shall be in favor of combining said courts, such courts shall stand combined and consolidated at the expiration of the term for which the probate judge has been elected in the county wherein such election has been held,” fixes a time when such courts shall stand combined as a result of such election different from the time fixed- in Section 7, Article IV of the Constitution of Ohio, and is to that extent in contravention of that section of the Constitution.
2. The office of probate court stands combined with the court of common pleas in counties containing less than 60,000 population immediately upon the due determination of the fact that a majority of the persons voting upon the question of the combination of such courts voted in favor of such combination at a general election where the question was duly submitted.
Writ denied.
Marshall, CJ., Jones, Matthias, Day, Allen and Kinkade, JJ., concur.